DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1-20 are presented for the Examination and remain pending in the application.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 02/22/2022 and 06/02/2022 have been considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
 Response to Amendment
This office action is responsive to amendment filed on March 10, 2022. Claims 1-3, 11, 12 and 15  have been amended. Claim 21 has been newly added. No claims have been canceled. Claims 1-21 remain pending in the application.
The previous objection to the Abstract and claim 15 has been withdrawn due to Applicant’s amendment.
The previous rejection of claims 2, 3, 12 under 112 (b) has been withdrawn due to Applicant’s amendment.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, claims 1-3 and 11 recite “ a first machine” and “ a second machine” and it is unclear if the intent of “each particular machine” is meant to “any potential machine of the plurality of machines” or “only the first and the second machines” or both “any potential machine of the plurality of machines” and “the first and the second machines”. Please clarify.
Dependent claims 2, 4-10, 12-21 are also rejected by virtue of their dependencies on claims 1 and 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vyas et al. (US. Pub. No. 2018/0203736 A1, hereinafter Vyas) in view of Krishnamurthy et al. (US. Pub. No. 2018/0295036 A1, hereinafter Krishnamurthy).
Regarding claim 1.
           Vyas teaches a method for providing services on a host computer that executes a plurality of machines (note that in light of the applicant’s Specification, ¶ [0003] and ¶ [0025] machines are equivalent to (“virtual machines (VMs)”, “Pods”, “containers”, etc.) and thus, Examiner equates applicant’s “machines to Vyas’s virtual machines, containers and/or pod as disclosed in Figs. 1-2 and in ¶ [0010]-[0011], ¶ [0016], ¶ [0019]-[0020] and ¶ [0024]), the method comprising: configuring a first plurality of service containers for a first machine executing on the host computer (Vyas teaches in ¶ [0002] the plurality of containers include a first container which is configured to deliver distributed services based on container scheduling system and further teaches in ¶ [0016] that the containers may run directly on a hardware device operating system or run within another layer of virtualization, for example, in a virtual machine (i.e., a first machine) and launching from the same pod on the same node (i.e., host computer) for example, executing on node 116 (i.e., “host computer”)), a first plurality of service containers executing on the host computer (note that one or more service containers include the claimed “first plurality of service container”. Vyas teaches in ¶ [0025] that the first container's hierarchical relationship to other containers of the plurality of containers deployed on the plurality of nodes is measured, where the plurality of containers is configured to deliver a distributed service (block 315)); 
         configuring, for a second machine executing on the host computer, a second plurality of containers executing on the host computer (Vyas teaches in ¶ [0001]-[0002] a scheduler may be implemented to allocate containers and clusters of containers (i.e., cluster of containers include first and second containers) to a host node, the host node being either a physical host (i.e., executed on the host computers) or a virtual host such as a virtual machine that a second container is configured to deliver a first distributed service. A scheduler executes on one or more processors to build a hierarchical map of the system by identifying a hierarchical relationship between each node of the plurality of nodes and a respective hardware device and further teaches in ¶ [0016]-[0017] and ¶ [0024]-[0025] how the containers executed in a node (i.e., on a host computer) and a physical hardware), each service container configured for each particular machine for performing a service operation on data messages associated with the particular machine (note that a particular machine includes different VCPU,VMD, and VI/O. Vyas teaches in ¶ [0016]-[0020] virtual central processing unit (“VCPU”) 190A, virtual memory device (“VMD”) 192A, and virtual input/output (“VI/O”) devices 194A are machines. In this case these machines are equivalent to a particular machines and each of these machines include or associated with containers to perform the service operation and containers 152A-B and container 160C may be executing on node 116 (i.e., host computer) and containers 160A-B may be executing on node 112 (i.e., another host computer) and further teaches in ¶ [0011] using virtual machines adds flexibility for deploying containers from a variety of sources on the same physical host (i.e., on the same node 112 or 116) and passing data between containers. Further, Figs.1 and 2 indicate that each machines elements 190A, 192A, 194A and 195A include a cluster of containers pod associated with node 112 (i.e., host) and node 116 (i.e., host) perform the service operation).
         Vyas does not explicitly teach configuring, for each particular machine, a module along the particular machine's datapath to identify a set of service operations to perform on a set of data messages associated with the particular machine, and to direct the set of data messages to a set of service containers configured for the particular machine to perform the identified set of service operations on the set of data messages.
             However, Krishnamurthy teaches configuring, for each particular machine, a module along the particular machine's datapath to identify a set of service operations to perform on a set of data messages associated with the particular machine (note that in light of the applicant’s Specification, ¶ [0004] and ¶ [0009] the term “datapath” is equivalent to (e.g., ingress and/or egress datapath) and thus, Examiner equates applicant’s “datapath” to Krishnamurthy’s ingress and/or egress to identify service operations as disclosed in ¶ [0137]. Note that the host 110 includes multiple virtual machines that can be used as a particular machine to perform the service operation. For example, Krishnamurthy teaches in Fig. 1 and ¶ [0039]-[0040] element 110 provisions virtual computing resources (e.g., virtual machines, or “VMs,” 114) that may be accessed by users and further FIG. 1 includes multiple VMs 114. The example VMs 114 of FIG. 1 provide different functions within the application 102 (e.g., services, portions of the application 102, etc.). This indicates how the service operation can be performed in in data message on each particular virtual machines. Krishnamurthy teaches in ¶ [0137] one or more other modules on the host 110 intercept data messages from the ingress/egress datapaths and forward these messages to one or more service engines 2130 for the engine(s) 2130 to perform services in ¶ [0023] a network virtualization manager provides an infrastructure for consumption by an executing application... For example, network layers or planes and associated services are configured to allow an application VM to be executed (e.g., executing via a VM which is equivalent to the claimed “each particular machine”)), and to direct the set of data messages to a set of service containers configured for the particular machine to perform the identified set of service operations on the set of data messages (Krishnamurthy teaches in ¶ [0137] one or more service engines 2130 “service containers” are service VMs (SVMs) 114…, one or more service engines 2130 are in ingress datapaths and/or egress datapaths of VMs 114 to receive access to data message flows to and from the VMs 114 to perform services on these data message flow(s). In other examples, one or more other modules on the host 110 intercept data messages from the ingress/egress datapaths and forward these messages to one or more service engines 2130 for the engine(s) 2130 to perform services (‘set of service operations”) on the data messages. FIG. 22 illustrates and describes one such example implementation).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Krishnamurthy by including one or more modules on the host 110 intercept data messages from the ingress/egress datapaths and forward these messages to one or more service engines 2130 ([0137] and [0023]) into the plurality of containers which are configured to deliver distributed services ([0002] and [0016]-[0017]) of Vyas. One would have been motivated to do so in order to the service engine performs identified service operations based on the received data messages from the ingress/egress datapaths and also this method helps to improve the performances of the network and the containers efficiently.  

Regarding claim 2. 
      Vyas teaches wherein the first and second pluralities of containers are respectively configured when the first and second machines are configured on the host computers (Vyas teaches in ¶ [0002] and ¶ [0016] the plurality of containers, including the first container and the second container, is configured to deliver a first distributed service and while plurality of containers are deployed on a plurality of nodes including a first node and a second node (“host computers”) associated with a first hardware device and a second hardware device which the hardware devices 110A-B may run one or more isolated guests, for example, containers 152A-B and 160A-C may all be isolated guests…, and may run directly on a hardware device operating system or run within another layer of virtualization, for example, in a virtual machine and a pod (“the first and the second machines”).
Regarding claim 5. 
         Vyas does not explicitly teach wherein the first and second machines belong to one logical network implemented over a physical network on which a plurality of logical networks are defined.  
         However, Krishnamurthy teaches wherein the first and second machines belong to one logical network implemented over a physical network on which a plurality of logical networks are defined (Krishnamurthy teaches in ¶ [0059] a virtual machine, a virtualized network is a software container that presents logical network components e.g., logical switches, routers, firewalls, load balancers, virtual private networks etc. (i.e., the first and the second machines) to connected workloads and further teaches in ¶ [0057] that these logical network components are a logical or virtual networks can be created on top of a physical network).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Krishnamurthy by including the method of using a virtualized network container and a logical network components to create on top of physical network ([0059] and [0057]) into Vyas invention. One would have been motivated to do so since this method helps the network virtualization platform (e.g., VMware's NSX, etc.) to deploy on top of existing physical network hardware and supports fabrics and geometries from a plurality of vendors, and thus, helps the applications and the monitoring tools work smoothly with the network virtualization platform without modification.
Regarding claim 11.
Claim 11 incorporates substantively all the limitation of claim 1 in non-transitory machine readable medium form and is rejected under the same rationale.
Regarding claim 12.
Claim 12 incorporates substantively all the limitation of claim 2 in non-transitory machine readable medium form and is rejected under the same rationale.
Regarding claim 15.
Claim 15 incorporates substantively all the limitation of claim 5 in non-transitory machine readable medium form and is rejected under the same rationale.

Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vyas in view of Krishnamurthy further in view of Cybulski (US. Pub. No. 2019/0377604 A1, hereinafter Cybulski).

Regarding claim 3. Vyas in view of Krishnamurthy teaches the method of claim 1.
        Vyas in view of Krishnamurthy does not explicitly teach configuring a first Pod on which the first plurality of service containers for the first machine are configured; configuring a second Pod on which the second plurality of service containers for the second machine are configured.  
         However, Cybulski teaches configuring a first Pod on which the first plurality of service containers for the first machine are configured (note that each pods 231 of Figs. 2A &2B equivalent to the claimed “first and second pods”. Cybulski teaches in Fig. 2A &2b ¶ [0032] and ¶ [0049] a worker node 230 includes pods 231 of Figs. 2A & 2B which are configured to execute serverless functions and further indicates that each such pod 231 (i.e., the first pod) is a software container configured to perform a respective function and each of the pods 231 (i.e., a first and a second pods) when such requests are received around the same time (i.e., such that one or more requests are received while another request for the same function is being served) from multiple services 220-2 through 220-4); 
          configuring a second Pod on which the second plurality of service containers for the second machine are configured (Cybulski teaches in Fig. 2A &2B ¶ [0032] and ¶ [0049] a worker node 230 includes pods 231 of Figs. 2a & 2B which are configured to execute serverless functions and further indicates that each such pod 231 (i.e., the second pod) is a software container configured to perform a respective function and each of the pods 231 (i.e., a first and a second pods) when such requests are received around the same time (i.e., such that one or more requests are received while another request for the same function is being served) from multiple services 220-2 through 220-4).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cybulski by including the method of configuring pods ([0032] and [0049]) into a method of configuring a plurality of containers to deliver services ([0002], [0016] and [0025]) of Vyas in view of Krishnamurthy invention. One would have been motivated to do so in order to the pod of each of multiple operational nodes is scalable on demand by the master node and the operational node is independently executed over a hardware layer and thus helps to improve the performance of the container in an efficient manner. 

Regarding claim 4. Vyas in view of Krishnamurthy teaches the method of claim 1.
            Vyas in view of Krishnamurthy does not explicitly teach wherein at least two service containers in the first plurality of service containers are configured on two separate Pods.  
            However, Cybulski teaches wherein at least two service containers in the first plurality of service containers are configured on two separate Pods (Cybulski teaches in Fig. 2A shows two different or separated pods 231 within a worker nodes and further discloses in ¶ [0031]-[0032] how scalable FaaS platform 200 provides a serverless function of multiple services in different pods 231. For example, any instance of the pod 231 contains code for the same function. The operational nodes 240 are utilized to run functions for streaming and database services 210-5 and 210-6).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cybulski by including the method of configuring multiple pods in a containers ([0032] and [0049]) into Vyas in view of Krishnamurthy invention. One would have been motivated to do so in order to deploy closed components as being a separate containers and this method improves the containers performance to perform a respective function in an efficient manner. 
Regarding claim 13.
Claim 13 incorporates substantively all the limitation of claim 3 in non-transitory machine readable medium form and is rejected under the same rationale.
Regarding claim 14.
Claim 14 incorporates substantively all the limitation of claim 4 in non-transitory machine readable medium form and is rejected under the same rationale.

Claims 6-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vyas in view of Krishnamurthy further in view of Mishra et al. (US. Pub. No. 2019/0379579 A1, hereinafter Mishra).
Regarding claim 6. Vyas in view of Krishnamurthy teaches the method of claim 1.
         Vyas in view of Krishnamurthy does not explicitly teach wherein each particular machine's configured module is a classifier that for a data message that it processes (Mishra teaches in ¶ [0050] one or more modules that implement special input/output (I/O) operations on incoming and outgoing messages that are received at the ports, one of these function calls can be to the service engine 215, which determines whether the service containers 270 of the SVM 235 have to perform one or more service operations for the data message, and if so assigns a service tag (i.e., “a classifier”) to the data message and provides the data message and the service tag to the SVM 235), identifies a set of service operations that have to be performed on the data message, and passes the data message to a set of service containers to perform the identified set of service operations on the data message (Mishra teaches in ¶ [0050] determines whether the service containers 270 of the SVM 235 have to perform one or more service operations for the data message, and if so, assigns a service tag (i.e., classifier”) to the data message and further teaches in ¶ [0040]-[0041] how the set of service containers that provide services to a particular data message identified by the service engine 215 and identifies one or more service operations that have to be performed and assigned tag to SVM).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mishra by including the method of determining the service containers by assigning a tag (“classifier”) and identifying the service operations or forwarding the data message to the SVM after it determines that at least one service operation has to be performed on the data message ([0050], [0040]-[0041]) into Vyas in view of Krishnamurthy invention. One would have been motivated to do so in order to the data message stored in the allocated memory to be accessed efficiently from each of a set of partner network service containers based on the assigned tag (“classifier”) in an efficient manner.

Regarding claim 7. Vyas in view of Krishnamurthy teaches the method of claim 6.
         Vyas in view of Krishnamurthy does not explicitly teach wherein the module successively passes the data message to successive service containers in the identified set of containers after receiving the data message from each service container in the identified set of containers.  
        However, Mishra teaches wherein the module successively passes the data message to successive service containers in the identified set of containers after receiving the data message from each service container in the identified set of containers (Mishra teaches in ¶ [0050] the ports of the software forwarding element includes one or more modules that implement input/output operations while receiving messages, one of these function calls can be to the service engine 215, which determines whether the service containers 270 (i.e., “identified set of containers”) of the SVM 235 (service virtual machine) have to perform one or more service operations for the data message and further teaches in ¶ [0040]-[0041] how the set of service containers that provide services to a particular data message identified by the service engine 215 and identifies one or more service operations that have to be perfumed and assigned tag to SVM so that one or more service containers 270 (i.e., “identified set of containers”) executing on this SVM can perform the set of service operations on the data message after instantiating (at 415) the service containers (i.e., “successive service containers”), the service VM provides (at 420) the partner network services and the partner network services provided by the instantiated service containers for a particular data message received at the service VM).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mishra by including the method of determining the service containers by assigning a tag (“classifier”) and identifying the service operations or forwarding the data message to the SVM after it determines that at least one service operation has to be performed on the data message ([0050], [0040]-[0041]) into Vyas in view of Krishnamurthy invention. One would have been motivated to do so in order to easily identify the data message stored in the allocated memory to be accessed based on the assigned tag (“classifier”) so that the system assigns the load to the appropriate service containers to perform the service in an efficient manner.

Regarding claim 8. Vyas in view of Krishnamurthy teaches the method of claim 6.
         Vyas in view of Krishnamurthy does not explicitly teach wherein the module passes the data message by generating a service identifier that specifies the identified set of service operations that have to be performed on the data message by a set of service containers, and providing the service identifier along with the data message so that the data message can be forwarded to successive service containers in the identified set of service containers.  
        However, Mishra teaches wherein the module passes the data message by generating a service identifier that specifies the identified set of service operations that have to be performed on the data message by a set of service containers, and providing the service identifier along with the data message so that the data message can be forwarded to successive service containers in the identified set of service containers (Mishra teaches in ¶ [0050] the ports of the software forwarding element includes one or more modules that implement input/output operations while receiving messages, one of these function calls can be to the service engine 215, which determines whether the service containers 270 (i.e., “identified set of containers”) of the SVM 235 (service virtual machine) have to perform one or more service operations for the data message and assigns a service tag to the data message and provides the data message and the service tag to the SVM 235 and further teaches in ¶ [0040]-[0041] how the set of service containers that provide services to a particular data message identified by the service engine 215 and identifies one or more service operations that have to be perfumed and assigned tag to SVM so that one or more service containers 270 (i.e., “identified set of containers”) executing on this SVM can perform the set of service operations on the data message after instantiating (at 415) the service containers (i.e., “successive service containers”), and the host's service engine 215 does not associate a received data message with a service tag when it determines that at least one service has to be performed for the data message. Instead, it just forwards the data message to the SVM after it determines that at least one service operation has to be performed on the data message).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mishra by including the method of determining the service containers by assigning a tag (“classifier”) and identifying the service operations or forwarding the data message to the SVM after it determines that at least one service operation has to be performed on the data message ([0050], [0040]-[0041]) into Vyas in view of Krishnamurthy invention. One would have been motivated to do so in order to easily identify the data message stored in the allocated memory to be accessed based on the assigned tag (“classifier”) so that the system assigns the load to the appropriate service containers to perform the service in an efficient manner.

Regarding claim 9. 
            Vyas in view of Krishnamurthy does not explicitly teach wherein service operations in the set of service operations identified by the classifier have a particular order, and the service identifier specifies the particular order.  
           However, Mishra teaches wherein service operations in the set of service operations identified by the classifier have a particular order, and the service identifier specifies the particular order (Mishra teaches in ¶ [0041] assigns a tag (i.e., “classifier”) with the data message to identify a set of one or more service operations that have to be performed on the data message and further teaches in ¶ [0037] that the process begins (at 405) by receiving an identification of a set of partner network services that the service virtual machine (SVM) should implement…, the identification includes at least an identification of a container image in the container registry to instantiate at the service virtual machine (SVM),…When a set of services are separately identified as being necessary, then specify a priority of services such that a data message is sent to the service containers in a particular order).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mishra by including the method of assigning a tag (“classifier”) and specifying a plurality of services of data message to service containers in a particular order ([0041] and [0037]) into Vyas in view of Krishnamurthy invention. One would have been motivated to do so in order to easily identify the data message stored in the allocated memory to be accessed based on the assigned tag (“classifier”) so that the system assigns the load to the appropriate service containers to perform the service in an efficient manner and also a set of services are separately identified as being necessary, and the system efficiently specify a priority of services such that a data message is sent to the service containers in a particular order accordingly.

Regarding claim 10. Vyas in view of Krishnamurthy teaches the method of claim 8.
             Vyas in view of Krishnamurthy does not explicitly teach wherein a forwarding element executing on the host computer processes each generated service identifier in order to identify the set of services that has to be performed on the data message for which the service identifier is generated, and to successively provide the data message to service containers in the set of service containers to perform the identified set of service operations.
           However, Mishra teaches wherein a forwarding element executing on the host computer processes each generated service identifier in order to identify the set of services that has to be performed on the data message for which the service identifier is generated, and to successively provide the data message to service containers in the set of service containers to perform the identified set of service operations (Mishra teaches in ¶ [0050] the ports of the software forwarding element includes one or more modules that implement input/output operations while receiving messages, one of these function calls can be to the service engine 215 (i.e., “host computer”), which determines whether the service containers 270 (i.e., “identified set of containers”) of the SVM 235 (service virtual machine) have to perform one or more service operations for the data message and assigns a service tag  to the data message and provides the data message and the service tag to the SVM 235 and further teaches in ¶ [0040]-[0041] how the set of service containers that provide services to a particular data message identified by the service engine 215 and identifies one or more service operations that have to be perfumed and assigned tag to SVM so that one or more service containers 270 (i.e., “identified set of containers”) executing on this SVM can perform the set of service operations on the data message after instantiating (at 415) the service containers (i.e., “successive service containers”), the service VM provides (at 420) the partner network services and the partner network services provided by the instantiated service containers for a particular data message received at the service VM).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mishra by including the method of determining the service containers by assigning a tag (“classifier”) and identifying the service operations or forwarding the data message to the SVM after it determines that at least one service operation has to be performed on the data message ([0050], [0040]-[0041]) into Vyas in view of Krishnamurthy invention. One would have been motivated to do so in order to easily identify the data message stored in the allocated memory to be accessed based on the assigned tag (“classifier”) so that the system assigns the load to the appropriate service containers to perform the service in an efficient manner.
Regarding claim 16.
Claim 16 incorporates substantively all the limitation of claim 6 in non-transitory machine readable medium form and is rejected under the same rationale.
Regarding claim 17.
Claim 17 incorporates substantively all the limitation of claim 7 in non-transitory machine readable medium form and is rejected under the same rationale.
Regarding claim 18.
Claim 18 incorporates substantively all the limitation of claim 8 in non-transitory machine readable medium form and is rejected under the same rationale.
Regarding claim 19.
Claim 19 incorporates substantively all the limitation of claim 9 in non-transitory machine readable medium form and is rejected under the same rationale.
Regarding claim 20.
Claim 20 incorporates substantively all the limitation of claim 10 in non-transitory machine readable medium form and is rejected under the same rationale.

11.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Vyas in view of Krishnamurthy further in view of Raman et al. (US. Pub. No. 2018/0124061 A1, hereinafter Raman).

Regarding claim 21. Vyas in view of Krishnamurthy the method of claim 1.
             Vyas in view of Krishnamurthy does not explicitly teach wherein at least one service container in the first plurality of service containers performs a same middlebox service operation as one service container in the second plurality of service containers, and at least another service container in the first plurality of service containers performs another middlebox service operation that is not performed by any other service container in the second plurality of service containers.
         However, Raman teaches wherein at least one service container in the first plurality of service containers performs a same middlebox service operation as one service container in the second plurality of service containers, and at least another service container in the first plurality of service containers performs another middlebox service operation that is not performed by any other service container in the second plurality of service containers (Raman teaches in ¶ [0002] and ¶ [0017] several service containers execute. One or more of the service containers then perform a set of one or more services on the data message. Examples of such services include firewall operations, load balancing operations, intrusion detection operations, other middlebox operations, etc.).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Raman by including other middle-box operations for performing services on a host computer to execute data compute nodes in ([0002] and [0017]) into the teachings of Vyas in view of Krishnamurthy invention. One would have been motivated to do so since this method enables utilizing software defined networking (SDN) and network virtualization, so that hardware appliances do not take flexibility and control provided by SDN and network virtualization in an efficient manner.
Response to Arguments
         Applicant argues that the cited references do not disclose or suggest configuring multiple containers for each of the two machines executing on a host computer. The Office Action cites to portions of Vyas that describe virtualizing a physical layer (virtual processors) and presenting the virtualization to nodes. The Office appears to interpret Vyas' nodes to be the same as the host computer. However, it is unclear as to how this relates to machines executing on a host computer. Furthermore, Vyas describes containers executing on multiple nodes, not containers executing on a single host computer for a machine also executing on that host computer. (Remarks, Page 9).

        In response to the above Applicant’s argument, the Examiner respectfully disagrees. Vyas Figs. 1-2 include containers 160A-160B, container pod and host machines 190As and 190Bs in order to perform a configuration of containers to provide a service for each individual machines such as, 190A VCPU, It appears that the interpretation of the claim is that the term “machine” means virtual machine and host computer would be the bare metal underneath. In that light, the nodes 112 and 116 are disclosed as being a host and further in ¶ [0017] of Vyas, the disclosure anticipates having multiple “machines”. Further, as can be seen in Fig.1, there are different 190A for example, 190A VCPU, VMD and VI/O (i.e., particular machines) which are under the node 112 (i.e., host computer) and these particular machines are labeled as 190A and configured a plurality of containers 160A and 160B and configured for each particular machine for performing a service operation on data messages associated with the particular  machine such as, 190-A VCPU-A, VMD-A and VI/O-A  (i.e., particular machines) on the same node 112 (i.e., the same host computer as claimed) and 190-BVCPU-B, VMD-B and VI/O-B (i.e., particular machines) on the same node 116 (i.e., the same host computer as claimed). Furthermore, Vyas ¶ [0002], ¶ [0016]-[0020] and ¶ [0025] teaches how a plurality of containers are configuring and hierarchical relationship to other containers of the plurality of containers deployed on the plurality of nodes.
        Applicant also argues that there is nothing in Krishnamurthy regarding a module on a host computer that identifies a set of service operations to perform on a set of data messages associated with a machine executing on that host computer, and directs the set of data messages to a set of service containers executing on the host computer to perform the identified set of service operations on the set of data messages Accordingly, Applicant respectfully submits that the cited references do not disclose or suggest all of the elements and limitations of claim 1 and, therefore, do not render claim 1 unpatentable. (Remarks, Page 10).
       In response to the above Applicant’s argument, the Examiner respectfully disagrees. First, the Examiner has interpreted the term “datapath” as ingress/egress datapath in light of the Applicant’s specification ¶ [0004] and ¶ [0009] and thus, the Examiner believes that the combination of the service engines 2130 of Krisnamurthy are providing the claimed modules because they provide the services  to the VMs 114. In order for the service engines to provide data to the VMs the engines must be configured to operate with the VM they are sending and receiving data from. For example, Krisnamurthy teaches  in ¶ [0137] by providing one or more service engines 2130 are service VMs (SVMs) 114. In some examples, one or more service engines 2130 are in ingress datapaths and/or egress datapaths of VMs 114 to receive access to data message flows to and from the VMs 114 to perform services on these data message flow(s). Further, one or more other modules on the host 110 intercept data messages from the ingress/egress datapaths and forward these messages to one or more service engines 2130 for the engine(s) 2130 to perform services on the data messages.  This indicates that the messages are forwarded or directed to a set of service containers configured for the particular machine to perform the identified set of service operations on the set of data messages. FIG. 22 illustrates and describes one such example implementation and further in ¶ [0153] FIG. 22 illustrates a more-detailed example of a host computer 110 (Note that the host 110 includes multiple virtual machines that can be used as a particular machine to perform the service operation. For example, Krishnamurthy teaches in Fig. 1 and ¶ [0039]-[0040] element 110 provisions virtual computing resources (e.g., virtual machines, or “VMs,” 114) that may be accessed by users and further FIG. 1 includes multiple VMs 114. The example VMs 114 of FIG. 1 provide different functions within the application 102 (e.g., services, portions of the application 102, etc.). This indicates how the service operation can be performed in in data message on each particular virtual machines) host computer 110 can be used to establish a distributed architecture to configure and perform context-rich, attribute-based services in a datacenter (e.g., a software-defined data center or SDDC) and further FIG. 22 includes many of the same components as the example implementation shown in FIG. 21, such as the network virtualization manager 1102 including context engine 2110, service engine(s) 2130, threat detector 2132, DPI module 2135, attribute-based service rule storage 2140, and context attribute storage 2145. As with the example of FIG. 21, the service engines 2130 in FIG. 22 include the discovery engine 2120, the process control engine 526, the load balancer 530, and the firewall engine 522, 524. Therefore, when combined with the teachings of Vyas, Krisnamurthy would suggest using these service engines with the VMs of Vyas in order to achieve the predictable result of particular machine service and directing the set of messages by identifying the service operations based on the received data messages from ingress/egress datapath in an efficient manner. Therefore, the Examiner believes that the combination of the teachings of Krisnamurthy and Vyas would address those features in the claim.
            Furthermore, any remaining arguments are addressed by the response above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455